Case 3:17-cV-01375-DI\/|S-|\/|DD Document 666 Filed 03/10/19 Page|D.38028 Page lofl

v United States District Court
SOUTHERN I)ISTRICT OF CALIFORNIA

 

 

 

 

Qualcomm Incorporated Plaimirf Case No. 3:l7-cv-l 375
V- PRO HAC VICE APPLICATION
Apple Inc- Defendant_ Defendant Apple Inc.
Party Represented
I, Claire M_ Specht hereby petition the above entitled court to permit me
(Applicant)

to appear and participate in this case and in support of petition state:
My firm name: Wilmer Cutler Pickering Hale and Dorr LLP
Street address: 60 State Street
City, State, ZIP:BoSton, MA 02109
Phone number: (617) 526-6000

 

 

Ernail: claire.specht@vvilmerhale.com
That on Dec. 19, 2013 I was admitted to practice before Masgachusettg SJC
(Date) (Name of Court)

and am currently in good standing and eligible to practice in said court,

that I am not currently suspended or disbarred in any other court, and

that I |j have) have not) concurrently or Within the year preceding this application made

any pro hac vice application to this court.

(lf previous application made, complete the following)

Title of case
Case Nurnber Date of Application
Application: |j Granted l:| Denied

l declare under penalty of perjury that the foregoing is tru a

 

  
 

(Signatu of Applicant)

   

DESIGNATION OF L()CAL COUNSEL

I hereby designate the below named as associate local counsel.

 

 

 

 

Seth i\/l. Sproul (858) 678-4343

[Name) (Telephone)

Fish & Richardson P.C.

(Firm)

12390 El Camino Real San Diego, CA 92130
(Street) ` " (Zip code)

 

I hereby consent to the above designation

 

(Signature ofl`)esignee Altorney)

 

 

